 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInterstate Security Services, Inc. and Mary E. Mc-Donald and Raymond A. Way. Cases 39-CA-96 and 39-CA-206July 30, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn February 26, 1981, Administrative LawJudge Benjamin Schlesinger issued the attachedDecision in this proceeding. Thereafter, Respond-ent and counsel for the General Counsel filed ex-ceptions and supporting briefs, and Respondentfiled a brief in reply to the General Counsel's ex-ceptions. 'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge and to adopt his recommended Order,3asmodified herein.The Administrative Law Judge found, inter alia,that Respondent's discharge of Raymond A. Wayviolated Section 8(a)(1) of the Act. In so finding,he first determined that the November 6, 1979,meeting which Way was directed to attend was ameeting which Way reasonably believed mightresult in his discipline and that Weingarten protec-tions4apply at a nonunion facility. He furtherfound that Respondent denied Way's request thathe be accompanied by a representative at the meet-ing and, as a result of Respondent's refusal, Waydeclined to participate in the interview. The Ad-ministrative Law Judge then found that Respond-ent, following Way's refusal to attend the meeting,decided to terminate Way and stated as one of itsreasons for so doing Way's refusal to attend theNovember 6, 1979, meeting. The AdministrativeI We hereby grant counsel for the General Counsel's "Motion To Cor-rect Order" and shall modify the Administrative Law Judge's recom-mended Order and notice by substituting "Officer-in-Charge for Subre-gion 39" for "Regional Director for Region I" and by providing theproper address for the Subregional Office on the notice.' Respondent and counsel for the General Counsel have excepted tocertain credibility findings made by the Administrative Law Judge. It isthe Board's established policy not to overrule an administrative lawjudge's resolutions with respect to credibility unless the clear preponder-ance of all of the relevant evidence convinces us that the resolutions areincorrect. Standard Dry Wall Products, Inc.. 91 NLRB 544 (1950), enfd.188 F.2d 362 (3d Cir. 1951). We have carefully examined the record andfind no basis for reversing his findings.I In accordance with his dissent in Olympic Medical Corporation, 250NLRB 146 (1980). Member Jenkins would award interest on the backpaydue based on the formula set forth therein.N.LR.B. v. J. Weingarten, Inc., 420 U.S. 251 (1975).263 NLRB No. 2Law Judge then decided that Way's refusal toattend the meeting constituted protected concertedactivity and that the termination violated Section8(a)(1) of the Act. International Ladies' GarmentWorkers' Union, Upper South Department, AFL-CIO v. Quality Manufacturing Co., et al., 420 U.S.276 (1975).The Administrative Law Judge also found thatWay was engaged in protected concerted activitywhen he and several fellow employees generated anewspaper story protesting disciplinary actiontaken against Way, even though the story con-tained certain information about Respondent's secu-rity measures. Here again, part of the statedgrounds for Way's discharge involved his protect-ed concerted activity in generating the newspaperarticle and, consequently, the Administrative LawJudge found the discharge violative of Section8(a)(1).In its exceptions, Respondent initially challengesthe Administrative Law Judge's findings regardingthe November 6 interview. It argues that Weingar-ten rights do not apply at a nonunion facility andthat Way had no right to representation becausethe interview was for the purpose of imposing dis-cipline. Next, Respondent argues that it had theright to discharge Way without an interview, andthat, in any event, Way failed to invoke his Wein-garten rights properly. Finally, Respondent assertsthat Way's actions in generating the newspaperstory were not protected by the Act because hisactions constituted disloyalty and a breach of confi-dentiality. We find no merit in Respondent's excep-tions.With respect to the November 6 interview, wehave recently held that Weingarten rights do applyat a nonunion facility.5Also, for the reasons statedby the Administrative Law Judge, we agree thatthe interview was an investigatory interview withinthe meaning of Weingarten6and that Way properlyinvoked his right to representation.As for Respondent's assertion that it could law-fully terminate Way without conducting the sched-uled November 6 interview, we note that, in and ofitself, this is a proper statement of the law. At thetime Way declined to attend the interview withouta representative Respondent was privileged to con-tinue its investigation and render appropriate disci-pline. The simple fact is, however, that Respondentdid more than what it was lawfully entitled to do;namely, in imposing discipline, Respondent reliedI Materials Research Corporation, 262 NLRB 1010 (1982).s See Baton Rouge Water Works Company, 246 NLRB 995 (1979).Member Fanning, who dissented in Baton Rouge, would find that the No-vember 6 interview was one to which Weingarten protections attachedfor the reasons stated in his dissent in Baton Rouge.6 INTERSTATE SECURITY SERVICES, INC.on Way's refusal to attend the interview as a basisfor his termination. Thus, while Respondent waslegally entitled to forgo the interview if Way insist-ed on representation, Way was equally protectedunder the Act in refusing to attend the interview.Weingarten, 420 U.S. at 258-259. And, as the Su-preme Court held in International Ladies' GarmentWorkers' Union v. Quality Manufacturing Co., 420U.S. 276, a companion case to Weingarten, an em-ployer violates Section 8(aX)(1) when it discharges,or otherwise disciplines, an employee for insistingupon his or her Weingarten rights.With respect to the newspaper article, Respond-ent's assertion that Way was not protected whenhe and several fellow employees generated thestory is also without merit. We have held in severalcases that employees are protected in expressingtheir views on pending labor disputes to the publicso long as such expressions do not constitute dis-loyalty or disparagement of Respondent's productor reputation.7In addition, "absent a maliciousmotive, [an employee's] right to appeal to thepublic is not dependent on the sensitivity of Re-spondent to his choice of forum." Thus, evenwhere employees, in expressing their position on alabor dispute, coincidently reveal information thatthe respondent "would understandably prefer tokeep out of the public eye,"sthe employees areprotected by the Act.In the instant case, the newspaper article plainlyconstituted an expression of the employees' views,and Way's in particular, concerning a labor disputewith Respondent. As found by the AdministrativeLaw Judge, the employees violated no reasonableexisting rule in prompting the story and made nofalse statements except for the surmise that Waywas being "picked on" because of union activities.Also, our reading of the record reveals nothing inthe article which can reasonably be termed mali-cious, disloyal, or a disparagement of RespondentsThus, to the extent Respondent relied upon thenewspaper article incident as a basis for Way's dis-charge,0°it violated Section 8(a(l).Having found that Respondent relied upon twoincidents of protected concerted activity as basesfor Way's discharge, the only remaining issue iswhether Respondent demonstrated that it wouldhave discharged Way in the absence of his protect-' Allied Aviation Service Company of New Jersey, Inc, 248 NLRB 229(1980), enfd. 636 F.2d 1210 (3d Cir. 1980) (letters to customers of the re-spondent alleging the respondent's operations to be unsafe found protect-ed); Richboro Community Mental Health Council Inc., 242 NLRB 1267(1979); Community Hospital of Roanoke Valley, Inc., 220 NLRB 217(1975), enfd. 538 F.2d 607 (4th Cir. 1976).a Allied Aviation, supra at 231.·Compare American Arbitration Association, Inc., 233 NLRB 71 (1977).'O In the termination letter provided Way, two of the six reasons statedfor termination involved the newspaper article incident.ed conduct. The Administrative Law Judge foundthat no such showing was made. We agree.As noted above, Respondent presented six rea-sons for the termination of Way. Three of the sixinvolved the activities discussed above which wehave found to be protected by the Act. The threeother reasons cited were frequent absenteeismwhen scheduled to work weekends, refusinginstructions to get a haircut, and "overall, a poorattitude." In its exceptions, Respondent does notargue specifically that the latter three reasons es-tablished a sufficient basis for discharge but insteadseems to assert that the newspaper article incidentserved as the reason for Way's termination.11 Inany event, we find that Way would not have beenterminated absent his protected activity.In support of our conclusion we note that wellprior to his discharge Way had received warningsregarding the length of his hair and the frequencyof his weekend absences. At no point was thereany indication whatsoever that any of these actionswould lead to termination. As for Way's attitude, avague catchall concept, there is no record of anyaction being taken against Way on such grounds.In contrast, the publication of the newspaper ar-ticle prompted Respondent to immediately suspendWay. This incident also precipitated the November6 meeting. Thus, prior to the newspaper article, notermination-related actions were taken by Respond-ent and it was only after the article appeared andafter Way refused to attend the meeting that Re-spondent decided to terminate Way. Accordingly,we conclude that Respondent would not have ter-minated Way in the absence of his engaging in pro-tected concerted activity and, therefore, that Way'sdischarge violated Section 8(a)(1). 1 2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Interstate Security Services, Inc., Haddam, Con-necticut, its officers, agents, successors, and assigns,I I Of course, if that incident was the sole reason for Way's discharge,Respondent clearly violated Sec. 8(aXI) inasmuch as we have foundWay's actions in that regard to be protected under the Act." Respondent challenges the Administrative Law Judge's finding thatit did not decide to terminate Way until after the November 6 meeting.For the reasons fully set forth by the Administrative Law Judge, weagree with his finding. Assuming arguendo, however, that the decisionwas made prior to the abortive November 6 interview, it is clear on therecord that the earliest possible time the decision could have been madewas following publication of the newspaper article. If that were the case,which we find it is not, Way's discharge would still be unlawful inasmuch as it would still have been prompted by a protected concertedaction by Way.7 DECISIONS OF NATIONAL LABOR RELATIONS BOARDshall take the action set forth in the said recom-mended Order, as so modified:1. In paragraph 2(d) substitute "by the Officer-in-Charge for Subregion 39" for "by the Regional Di-rector for Region 1."2. In paragraph 2(e) substitute "Notify the Offi-cer-in-Charge for Subregion 39" for "Notify theRegional Director for Region 1."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discipline you for requestingto be represented by a fellow employee at anyinterview or meeting held with you where youhave reasonable grounds to believe that thematters to be discussed may result in yourbeing the subject of disciplinary action.WE WILL NOT require you to take part in aninterview or meeting where you have reason-able grounds to believe that the matters to bediscussed may result in your being the subjectof disciplinary action and where we have re-fused your request to be represented at suchmeeting by a fellow employee.WE WILL NOT interfere with, restrain, orcoerce you by suspending or discharging youfor engaging in protected concerted activities.WE WILL NOT promulgate any rule prohibit-ing you from engaging in any union activitiesduring working hours, so long as your activi-ties do not interfere with your work.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in theexercise of your right to engage in self-organi-zation, to join or assist The Federation of Spe-cial Police and Law Enforcement Officers,and to engage in other concerted activities forthe purposes of collective bargaining or othermutual aid or protection, or to refrain fromany or all such activities, except to the extentpermitted by Section 8(a)(3) of the NationalLabor Relations Act, as amended.WE WILL offer Raymond A. Way immediateand full reinstatement to his former positionor, if such position no longer exists, to a sub-stantially equivalent position, without preju-dice to his seniority or other rights and privi-leges previously enjoyed, and make him wholefor any loss of pay he may have suffered byreason of our discharge of him, with interest.WE WILL revoke our rule, promulgated onMarch 3, 1980, prohibiting you from engagingin union activities during working hours.INTERSTATE SECURITY SERVICES,INC.DECISIONSTATEMENT OF THE CASEBENJAMIN SCHLESINGER, Administrative Law Judge:This proceeding was heard before me in Hartford, Con-necticut, on August 27 and 28, 1980. It involves two dis-charges and one rule barring certain union activities, allalleged to be in violation of Section 8(aX3) and (1) of theAct.' Respondent denied that it violated the Act in anyway.Upon consideration of the entire record in this pro-ceeding, including the demeanor of the witnesses, andupon review of the briefs and supplemental briefs submit-ted by both the General Counsel and Respondent, Ihereby make the following:FINDINGS OF FACT AND CONCLUSIONS OF LAWI. JURISDICTIONInterstate Security Services, Inc., a Connecticut corpo-ration with an office and place of business in East Lyme,Connecticut, has been engaged in the operation of a se-curity guard business providing security guard services,inter alia, for Northeast Utilities Services Company(Northeast) at the Connecticut Yankee Nuclear PowerPlant (Power Plant) in Haddam, Connecticut. During thecalendar year ending December 31, 1979, Respondent, inthe course and conduct of those operations, providedservices valued in excess of $50,000 for other enterpriseswithin the State of Connecticut, including Northeast,which are directly engaged in interstate commerce.Further, Northeast has maintained an office and placeof business at Power Plant in Haddam, Connecticut,where it has been engaged as a public utility in the gen-eration, transmission, distribution, and sale of electricityand related products. During the calendar year endingDecember 31, 1979, Northeast provided electricityvalued in excess of $50,000 from its Power Plant directlyto points located outside the State of Connecticut. As aconsequence, I find and conclude, as Respondent admits,that it is now and has been at all times material herein anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.I further find and conclude that Local Union No. 611,Laborers International Union of North America, AFL-CIO (Laborers Union) and The Federation of SpecialPolice and Law Enforcement Officers (Federation) arenow and have been at all times material herein labor or-' The relevant docket entries are as follows: The charge in Case 39-CA-96 was filed by Mary E. McDonald on January 21, 1980, and a c.om-plaint issued thereon on March 31, 1980. The charge in Case 39-CA-206was filed by Raymond A. Way on April 14. 1980. and an order consoli-dating caues and a conolidated complaint issued on August 6, 1980.8 INTERSTATE SECURITY SERVICES. INC.ganizations within the meaning of Section 2(5) of theAct.II. THE UNFAIR LABOR PRACTICESA. The Discharge of Raymond A. WayI. The factsOn October 16, 1979, Way, a guard at the front en-trance to the Power Plant, failed to detect a weaponbeing carried by another security officer passing througha metal detection device. Respondent's witnesses saidthat a light went on and that Way was negligent in hisduties. Way, on the other hand,_ said that his equipmentwas defective.Because of the incident, Way and two other guardswere required to go through retraining on the metal de-tector. Way became incensed at the suggestion and re-fused to attend his retraining session scheduled for Octo-ber 22, 1979, as a result of which he was suspended. Fi-nally, on October 29, he agreed to be retrained and wentto a session on October 31, after which he was reinstatedto employment. However, feeling that he was being ha-rassed, Way, accompanied by some other employees, de-cided to take his case to a newspaper. An article waspublished on or about November 1, revealing informa-tion which Respondent contends it did not desire to havepublished, and containing Way's complaint that he wasbeing picked on because of his union activities. Way wasagain suspended, this time for giving out false informa-tion and privileged security information, pending a meet-ing with management, scheduled for November 6, 1979.Upon Way's request to bring a "witness," he was told byRonald Guerette, Respondent's security supervisor, thathe did not know, but saw no reason why he could not.Way arrived with six persons (including other guardsemployed by Respondent). However, he was told byJohn Devine, Respondent's assistant to the regional man-ager, that Respondent would see each person, one at atime, starting with Way. Way refused to meet with man-agement alone, stating that he would not be interviewedalone because he was worried that something mighthappen to him. Way was then told that he remainedunder suspension. Shortly thereafter, Respondent pre-pared a letter of discharge, dated November 6, 1979,which read, in part, as follows:As a result of your refusal to meet with ISS Re-gional Management this morning, you have made itnecessary for us to terminate you in writing ratherthan in person. You were instructed to come to theFlanders office for a meeting at 9:00 a.m. You ar-rived with a number of friends and refused to meetwith us without these friends present. We felt thatthe matter under discussion did not merit group at-tendance and as indicated to you by John Devine, itwas our intention to meet with you and then eachof your friends individually. You refused.As a result of previous actions, listed below, youremployment is severed. An unemployment notice isattached, indicating you were discharged for willfulmisconduct. The actions are as follows:1. Making false statements.2. Divulging privileged Site Security related in-formation.3. Frequent absenteeism when scheduled to workweekends.4. Refusing legitimate instructions from a supervi-sor to get a haircut.5. Refusal to meet with ISS Regional Manage-ment as directed.6. Overall, a poor attitude.2. DiscussionThe above letter makes it clear that at least one reasonfor Way's discharge was his refusal to meet alone withRespondent's management and his insistence upon a'"witness" being present. The Supreme Court has heldthat an employee has a right to the presence of his col-lective-bargaining representative at an employer-conduct-ed investigatory interview where the employee has a rea-sonable fear that he will be disciplined. N.LR.B. v. J.Weingarten, Inc., 420 U.S. 251 (1975). Respondent doesnot question, and I conclude, that Way had a reasonablebelief that the interview might result in discipline beingmeted out against him. Respondent claims, however, thatWeingarten rights do not apply to an unorganized facili-ty. The Board has not yet directly answered this ques-tion, but as I pointed out in E. 1. Dupont de Nemours,JD-503-80 (1980), there is sufficiently strong dicta in de-cisions by the Board and by one United States Court ofAppeals to sustain the principle that Weingarten applies,whether an employer is organized or not.In Glomac Plastics, Inc., 234 NLRB 1309, 1311 (1978),enfd. in relevant part 592 F.2d 94 (2d Cir. 1979), theBoard stated:We conclude that Section 7 rights are enjoyed byall employees and are in no wise dependent onunion representation for their implementation.Further, the Board's own reading of Weingarten and In-ternational Ladies' Garment Workers' Union v. QualityManufacturing Co., 420 U.S. 276 (1975), persuaded it:that the Court's primary concern was with the rightof employees to have some measure of protectionagainst unjust employer practices, particularly thosethat threaten job security. These employee concernsobtain whether or not the employees are represent-ed by a union. Ibid.In Anchortank. Inc., 239 NLRB 430 (1978), employeesasked for union representation after the union had beenelected but before it had been certified. The Board, find-ing that the employer unlawfully denied the employees'request, stated that the emphasis of Weingarten was the"employee's right to act concertedly for protection inthe face of a threat to job security, and not upon theright to be represented by a duly designated collective-bargaining representative," and that the employee's con-cern for protection "remains whether or not the employ-9 DECISIONS OF NATIONAL LABOR RELATIONS BOARDees are represented by a union." Thus, because the re-quest was an exercise of Section 7 rights, it mattered notwhether it was a request for an uncertified union repre-sentative or a fellow employee.The Fifth Circuit Court of Appeals partially enforcedthe Anchortank decision at 618 F.2d 1153 (1980). Al-though the court had many problems, referring, at 1155,to the case as a whole as "an issue of subtle complexity[which] apparent simplicity quickly disintegrates toreveal an amalgam composed of a considerable numberof sub-issues," it had little difficulty in concluding thatthere are Weingarten rights in a nonunion plant and thatan employee engages in concerted activities when he re-quests the presence of a fellow employee at an investiga-tory interview, providing that the employee is in thesame appropriate unit as the employee who is being in-vestigated. (618 F.2d at 1157). The court specifically didnot decide whether the right attaches to a request for anemployee not within the unit. (Id. at 1158, fn. 5).The weight of the foregoing authorities, albeit muchdicta, is compelling. There are Weingarten rights in Re-spondent's nonunion facility; but that does not end theinquiry. Although Administrative Law Judge Winklerheld to the same effect in Tokheim Corporation, JD-573-79,2 he nonetheless dismissed the complaint because theemployee asked not for a "representative" but for a "wit-ness" to be present solely in an observational role.Noting that the difference may be "an overly nice exer-cise in semantics," he found that it was significant inlight of Weingarten's emphasis on the "important functionof a union representative at an 'investigatory interview."'However, as noted by the Board in Anchortank: "theunion representative's role is limited to assisting the em-ployee and possibly attempting to clarify the facts orsuggest other employees who may have knowledge ofthem. Thus, the union representative is not permitted touse the powers conferred upon the union by its designa-tion as collective-bargaining agent, and, in essence, maydo no more during the course of the interview thancould a fellow employee." 239 NLRB at 430-431. InMobil Oil Corporation, 196 NLRB 1052 (1972), and Qual-ity Manufacturing Company, 195 NLRB 197 (1972), theBoard held that an employer has no duty to bargain withthe union representative at an investigatory interview.But in Southwestern Bell Telephone Company, 251 NLRB612, 613 (1980), the Board held that the Supreme Courtin Weingarten "intended to strike a careful balance be-tween the right of an employer to investigate the con-duct of its employees at a personal interview, and therole to be played by a statutory representative who ispresent at such an interview" and that "an employer'sright to regulate the role of the statutory representativeat an investigatory interview is limited to a reasonableprevention of ...a collective-bargaining or adversaryconfrontation with the statutory representative." There,the employer insisted that the union representativeremain silent, thus stifling any participation by him inviolation of the Act.2 Tokheim, Dupont, and Materials Research Corporation, JD-(NY)-I0-80, in which Administrative Law Judge Morton held that Weingartenrights do not apply to nonunion settings, and are all before the Board onexceptions.Even with the limitation of Southwestern Bell, it is ob-vious that the role of the representative is a passive one,rather than a full-blown advocate. The question whichremains is whether, in the circumstances, Way's requestwas for this kind of representative, in light of Way's re-quest to have not a "representative," but a "witness"present at his interview. Of course, that may depend onwhether the "witness" Way desired was one who hadseen the particular event for which Way thought he wasgoing to be disciplined or whether Way desired someoneto sit in on the interview and help him protect his rights.In the former instance, the Board has ruled that Weingar-ten does not "encompass any right an employee mayhave to produce witnesses on his or her behalf." CoyneCylinder Company, 251 NLRB 1503, 1504, fn. 6 (1980).Here, Way's request was twofold. He testified that hetold Devine that "we wanted to have it straightened outnow, that we thought that we could have a hearing andhave it done with, because the people who were in-volved were there." But he also stated "that they hadchanged their stories before when I had meetings withthem, and that's why I wanted a witness." Lee Smith,one of the six employees with Way and another guardwho "was a witness to the incident" of October 16, 1979,testified only to Way's statement that "he was worriedabout something that might happen from [sic] him."If, as the Board has held, the rationale of Weingarten isgrounded on an employee's right to engage in concertedactivities, then surely Way was seeking to take advan-tage of that right, if only for moral support to ensurethat Respondent would not change its position about thecontents of the interview. There is no assurance that the"witness," if privy to the events or even if familiar withRespondent's operation, would not have aided Way instating his story. The "witness" in the sense used inCoyne may not have been a "representative" within theliteral meaning of Weingarten; but in Coyne, the employeralso refused to permit the employee to have his unionrepresentative at the interview, for which the Boardfound a violation. Thus, the employee in Coyne was af-forded some measure of protection. Here, however, thereis no union representative; and it ought not be held thatthe presentation of Way's case should not be aided by hisfellow employee (even a witness), with the lattercounseling Way in defense of charges which may resultin disciplinary action.Weingarten makes clear that there may be concertedactivities "even though the employee alone may have animmediate stake in the outcome; he seeks 'aid or protec-tion' against a perceived threat to his employment secu-rity." 420 U.S. at 260. The person giving aid or protec-tion, to paraphrase and quote from N.L.R.B. v. PeterCailler Kohler Swiss Chocolates Company, Inc., 130 F.2d503, 505-506 (2d Cir. 1942),3 knows that by his action heassures himself, in case his turn ever comes, of the sup-port of the one whom he is then helping; "and the soli-darity so established is 'mutual aid' in the most literalsense, as nobody doubts." Further, the Court stated inWeingarten at 262:3 Cited with approval in Houston Contractors Assn. v. N.L.R.B., 386U.S. 664, 668-669 (1967); Weingarten, 420 U.S. at 261.10 INTERSTATE SECURITY SERVICES, INC....Requiring a lone employee to attend an investi-gatory interview which he reasonably believes mayresult in the imposition of discipline perpetuates theinequality the Act was designed to eliminate, andbars recourse to the safeguards the Act provided"to redress the perceived imbalance of economicpower between labor and management." AmericanShip Building Co. v. I:L.R.B., 380 U.S. 300, 316(1965).The Act protects not only freedom of "self-organiza-tion" but also freedom of "association." "Association"may be between two employees as well as all employees,and "association" is protected in nonunion facilities aswell as union facilities. N.L.R.B. v. Washington Alumi-num Co., 370 U.S. 9 (1962); N.L.R.B. v. Columbia Uni-versity, 541 F.2d 922, 931, fn. 5 (2d Cir. 1976). Respond-ent's discharge of Way denied him the right to freedomof association with his fellow employees. Way was will-ing to be interviewed if he had a "witness" present.Way's refusal to meet with management was one of thereasons for his discharge. Since Way's insistence on awitness was protected, his discharge violates the terms ofSection 8(a)(l) of the Act. International Ladies' GarmentWorkers' Union v. Quality Manufacturing Co., 420 U.S.276 (1975).However, Respondent claims that the foregoing reasonwas only one of many reasons for Way's discharge. Insuch a case, the Board's recent decision in Wright Line, aDivision of Wright Line, Inc., 251 NLRB 1083 (1980), isinstructive. The General Counsel is required to showthat the protected activity was a motivating factor in thedischarge. This the General Counsel has clearly shown.At such point the burden shifts to Respondent to demon-strate that the same action, to wit, the discharge, wouldhave taken place even in the absence of the protectedconduct. Although Respondent's oral testimony was tothe contrary, particularly the attempt of Walter Thoma,Respondent's assistant regional manager, to show thatthe decision to terminate Way had been made before thescheduled meeting of November 6, 1979, his testimony iscontradicted by his own memo to Respondent's presi-dent, a memo which I credit in full, thus discrediting theremainder of his testimony. That memo of the scheduledmeeting of November 6, 1979, reads, in part, as follows:R. Way arrived at Flanders with seven friends. Re-fused to meet with ISS Regional Management. ISSstated they would meet with each individually. Thiswas not good enough. G. McDonald called D.Hicks to brief him on the situation and put togethera termination notice. G. McDonald notified N.Tasker, T. Weekly and J. Mayoros on the situationand read the termination notice on R. Way.This exact sequence of events was reiterated byThoma as accurate. Indeed, when Way refused to meet,Devine told him that he was still under suspension. It isthus clear that the decision to terminate Way was madeonly after Way refused to meet with Respondent's man-agement. Accordingly, there is no credible evidence toshow that the same action would have taken place ifWay had not refused to meet, as Thoma insisted. Way'sdischarge thus violated Section 8(a)(1) of the Act.In addition, the General Counsel contends that Re-spondent's discharge of Way also violated Section 8(a)3)of the Act. While concerted protected activities andunion activities are by no means mutually exclusive the-ories for finding certain discharges to be in violation ofthe Act, the 8(a)(3) violation does not mesh with thefacts of and leading up to the November 6 interview. Ihave found that Respondent did not make a decision toterminate Way until he refused to submit himself aloneto what he perceived to be an investigatory interview.Although it is clear that by time that Respondentknew of Way's union activities-because Way so ad-mitted in the newspaper article-the record is barren ofproof that it had any prior knowledge, despite the factthat I credit Way's assertions that he was instrumental inearly organizing attempts for the Laborers Union, whichfinally failed because that union could not representguards. Thus, the earlier discipline of him (including awarning for his long hair) cannot be attributed to illegalmotivation. The incident involving a breach of thePower Plant's security could have prompted Respondentto discharge him immediately, if union animus was at thecore of its thinking. Instead, Respondent required thatWay be retrained, along with two other guards (one, asupporter of the Laborers Union; the other, not a sup-porter), a not unreasonable preventative measure in thecircumstances; and even when Way balked at being re-trained, Respondent gave him yet another opportunity toimprove his security techniques.The General Counsel contends that Respondent seizedupon the newspaper article as a means of ridding itself ofa union troublemaker, claiming that no rule published toemployees had been violated and that the article was notfalse. The General Counsel understates the case. Al-though there was no specific rule at that time,4Respond-ent could well have been incensed that Way wouldreveal certain of its security techniques to the public andwould jeopardize Respondent's contract with Northeast,upon which Respondent depended for its business. I donot find, therefore, that the article was a pretext to coverup Respondent's true motive of Way's union activities.The General Counsel suggests, however, and without ex-plication, that Way's activities protesting Respondent'streatment of him could have been protected. Althoughthis was not the theory of the complaint, the matter hasbeen fully litigated and is ripe for disposition.5Here,Way and a number of fellow employees took Way's caseto a newspaper. They violated no reasonable rule indoing so, and I find nothing false in the report, otherthan Way's surmise that he was being discriminatedagainst because of his union activities.4 A rule was promulgated 4-1/2 months later. However, in one of Re-spondent's documents-it is unclear from the record whether it had beendistributed to employees-there appears the following: "Never discussyour job with anyone while you are off duty." Although not at issue, thisrule could easily violate the Act. Texas Instruments Incorporated, 236NLRB 68, 72 (1978), enfd. in pertinent part 599 F 2d 1067 (Ist Cir 1979).s C & E Stores. Inc.. C & E Supervalue Division, 221 NLRB 1321. fn. 3(1976).II DECISIONS OF NATIONAL LABOR RELATIONS BOARDSurely, if Way and the employees ceased work concer-tedly, that would be protected. And, if they distributedleaflets, that would be protected. I see no reason whywider distribution through a newspaper should have anyless protection. Finally, although I have not found an8(a)(3) violation herein, Way's publicity does not lose itsprotection merely because I have found him to be incor-rect. If this were the law, every time employees strike inprotest of alleged unfair labor practices, and so state, theemployees would lose all protection under Section 7 ifno violations were found. This is simply not the law. Asa result, I find that Way's activity was protected andconcerted; and I conclude that Respondent additionallyviolated Section 8(a)(1) of the Act by discharging himfor engaging in that activity.B. The Discharge of Mary E. McDonaldMary E. McDonald was not exactly a model employ-ee. Prior to the final events which resulted in her dis-charge, she was given a warning for leaving a vital areadoor open and unattended (July 20, 1979); a writtenwarning for disobeying a direct order from a shift super-visor (July 23, 1979); and a 1-day suspension for statingto her supervisor, "Fuck you" (October 6, 1979). Only aweek before her termination, she was absent from her as-signed post; and the matter was still pending review, be-cause of the hospitalization of John C. Mayoros, Re-spondent's chief of security, when the final incident tookplace.There is no question that when two inspectors fromthe Nuclear Regulatory Commission appeared withoutnotice on January 8, 1980, shortly after 5:30 p.m., Mc-Donald was not performing her assigned functions aszone one guard and apparently did not for another 15minutes or so. And there is no question that the PowerPlant was cited by the Commission for this infraction,among others. The principal issue was whether Mc-Donald was permitted to be away from her normal areaor whether Respondent seized upon her absence as anexcuse to terminate her because of her union activities, asthe General Counsel argues, or whether, as contendedby Respondent, her termination was the necessary resultof her actions, without any consideration of her unionactivities.McDonald was active in support of the Federation, towhom the employees turned after the Laborers Union in-dicated that it could not represent guards. She expressedher support to two of Respondent's supervisors-one,Sergeant Joyce Farquharson, a principal player in thefinal act of McDonald's employment, who never relayedMcDonald's union adherence to any higher authority;the other, Sergeant John Birdsey, who never testified onbehalf of Respondent. Because sergeants are supervisors,and Birdsey indicated that he would have to relate tomanagement the names of those employees who favoredthe Federation, I am constrained to assume that Re-spondent knew of McDonald's involvement in the Feder-ation, despite the denials of Respondent's witnesses.The issue then boils down to one which is familiar inthese discharge cases-what was Respondent's motiva-tion? If it was McDonald's union activities, there hasbeen a violation of Section 8(a)(3) of the Act. If Re-spondent was not so motivated, then Respondent mayproperly have discharged her for good reason, for badreason, or for no reason at all, as long as the reason wasnot a pretext for her union activities. This portion of thisproceeding is noteworthy solely because the testimony ofthe various witnesses is so wholly divergent that I sus-pect the whole truth has yet to be told.The General Counsel makes a somewhat appealingcase that McDonald's absence from her post was merelya pretext for her discharge. He points to Respondent'sexpansion of the time McDonald was away from herpost-originally, from 5:30 to 5:50 p.m., but it wasshown at the hearing that McDonald responded to azone check at 5:35 or 5:37 p.m. and responded to analarm and was at the fence at 5:52 p.m. Accordingly, themost McDonald could have been away was 17 minutes,although McDonald testified that she was absent only 5or 10 minutes. I find it more probable that McDonald'srecollection was faulty and self-serving.The General Counsel also points to Thoma's statementthat McDonald was discharged for leaving her post va-cated, but McDonald testified without contradiction thatzone one was frequently vacated and covered by anotherguard. Finally, Mayoros testified that McDonald left herpost without permission, but this was contradicted byLieutenant William J. Laurinaitis, who admitted thatFarquharson told him and Mayoros that McDonald hadpermission to go to the restroom; and Farquharson cor-roborated this at the hearing. When confronted with thistestimony, Mayoros testified that McDonald's problemwas that she left her position without permission to getpermission to leave her post, which was corroborated byThoma.On the other hand, McDonald's testimony was notwholly consistent with the General Counsel's theory thatshe had permission. Indeed, when Laurinaitis questionedher on January 9, 1980, about the events, she told himfirst that she did not know whether she had permissionto leave and, later, that she did not have permission. Itwas only after that conversation, when she met Farqu-harson, that she was reminded that Farquharson hadgiven her permission. The upshot is that there is a ques-tion whether she had permission to begin with, in lightof her admission to Laurinaitis; and I might be more un-derstanding of her testimony if it was corroborated byFarquharson, whose recollection of the events was fardifferent. Whereas McDonald recalled at the hearing thatshe asked Farquharson whether she could leave forlunch, Farquharson recalled that McDonald either toldher that she was leaving or asked her whether she couldleave to go to the bathroom. She was certain that Mc-Donald said nothing about lunch.It appears that McDonald's admission to Laurinaitisshortly after the event in question should be credited,rather than her present testimony, at least to the extentthat she never had permission to go to lunch, which Mc-Donald in fact did. Indeed, I find that she never had per-mission from Farquharson, who, I find, was biasedagainst Respondent because she was terminated from em-ployment and because she favored organization of at12 INTERSTATE SECURITY SERVICES, INC.least sergeants.6McDonald's leaving her post withoutpermission constituted a violation of Respondent's rules,and subjected McDonald, in light of her prior work his-tory, to discharge. I find no pretext, especially in light ofMcDonald's past employment history, including a similarviolation only a short time before her termination, forwhich McDonald had no explanation. Further, Mc-Donald conceded that, after inspections of the NuclearRegulatory Commission, there were always repercus-sions; and I find that McDonald's termination was likelythe result of the inspection. Finally, it is clear that Re-spondent took seriously the activities of January 8, 1980,as demonstrated by its immediate demotion of Farquhar-son.I conclude, therefore, that Respondent did not violateSection 8(a)(3) and (1) by terminating McDonald.C. Respondent's Rule Prohibiting Union ActivitiesOn March 3, 1980, Respondent posted the followingnotice:It has been brought to my attention that union mat-ters and actions are being conducted on-site bymembers of the Security Force while they are onduty. These activities are interferring [sic] with thenormal work duties and supervision plus affectingthe over-all effectiveness of the Security operationon-site.These activities must be discontinued at once andmust be conducted off duty.Any future activities of this nature by on-duty offi-cers will result in disciplinary action.Respondent's employees are on duty from the timethey clock in until the time they clock out. There are norest or break periods. Employees eat their lunch when-ever they are free to do so, but are still "on duty." Re-spondent's rule, therefore, bars the conduct of union mat-ters, actions, and activities throughout the work day. De-spite Respondent's contention that the promulgation ofthe rule was prompted by employees' neglecting theirduties and writing out contract proposals while at theirwork stations, the rule is not so limited. Rather, it effec-tively bars any union activities throughout the workday,despite Respondent's concession at the hearing that em-ployees were permitted to talk about baseball and theweather, as long as such conversations did not affecttheir work, and in its brief that: "Certainly, an employeecould engage in conversation without neglecting hisduties."As a result, Respondent's rule, although perhaps well-intentioned, was overbroad in its prohibition of anyunion activities, whereas other nonbusiness related activi-ties could be engaged in. I conclude that Respondent'sI The credibility of both McDonald and Farquharson is also subject toquestion because of the inconsistencies relating to whether another guardwas to cover for McDonald in her absence and who told that guard. Mc-Donald also testified that she met Farquharson in the bathroom, testimo-ny not corroborated by Farquharson and which I find unlikely.promulgation of this rule violated Section 8(a)(1) of theAct.7Ill. THE EFFECTS OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section II,above, occurring in connection with the operations ofRespondent, described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States, and tend to lead tolabor disputes, burdening and obstructing commerce andthe free flow of commerce.IV. THE REMEDYHaving found that Respondent has violated the Act incertain respects, I will recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act. In particular,I shall recommend that Raymond A. Way be reinstatedto his former position or, if that position no longer exists,to a substantially equivalent position, without prejudiceto his seniority or other rights and privileges previouslyenjoyed, and that he be made whole for any loss of paysuffered by him since November 2, 1979, as a result ofthe discrimination practiced against him, as prescribed inF. W. Woolworth Company, 90 NLRB 289 (1950), withinterest thereon to be computed in the manner prescribedin Florida Steel Corporation, 231 NLRB 651 (1977).8Ishall also order that the illegal rule prohibiting union ac-tivities be revoked.On the basis of the foregoing findings of fact, conclu-sions of law, and the entire record, and pursuant to Sec-tion 10(c) of the Act, I hereby issue the following rec-ommended:ORDER9The Respondent, Interstate Security Services, Inc.,Haddam, Connecticut, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Requiring that employees participate in employerinvestigatory interviews or meetings without representa-tion by a fellow employee, when employees have reason-able grounds to believe that the matters to be discussedI Respondent further contends that Sec. 8(aXI) bars no-solicitationrules only when employees have not already organized themselves andthat there can be no interference with employees' rights to self-orgnizu-tion after a Board certification has issued. I find no authority, and Re-spondent has cited none, that Sec. 8(aXI) and Sec. 7 rights are erasedonce a labor organization successfully organizes employees in an appro-priate unit. Legions of decisions hold otherwise. Finally, because theFederation was certified as the exclusive bargaining representative of theguards on February 27, 1980, it would appear that Respondent's rule wasunilateral and in violation of Sec. 8(aX5) of the Act. However, becausemy recommended Order tinder Sec 8(a)(1) adequately remedies the vio-lation, it is unnecessary to find an additional violation of the Act.a See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).9 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings. conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.13 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmay result in their being the subject of disciplinaryaction, and disciplining employees for refusing to submitto such employer interviews or meetings.(b) Interfering with, restraining, or coercing employeesby discharging them for engaging in protected concertedactivities.(c) Promulgating any rule prohibiting employees fromengaging in union activities during working hours solong as their activities do not interfere with their work.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirSection 7 rights.2. Take the following affirmative action necessary toeffectuate the purposes of the Act:(a) Offer Raymond A. Way immediate and full rein-statement to his former position or, if such position nolonger exists, to a substantially equivalent position, with-out prejudice to his seniority or other rights and privi-leges previously enjoyed, and make him whole for anyloss of pay he may have suffered by reason of his dis-charge, in the manner provided in the section of this De-cision entitled "The Remedy."(b) Revoke its rule promulgated on March 3, 1980,prohibiting employees from engaging in any union activi-ties during working hours.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(d) Post at its premises in Haddam, Connecticut,copies of the attached notice marked "Appendix."'0IO In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byCopies of said notice, on forms provided by the RegionalDirector for Region 1, after being duly signed by Re-spondent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to ensure that said notices are not altered,defaced, or covered by any other material.(e) Notify the Regional Director for Region 1, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that, pending final dispositionof this proceeding, pages 61-66, 158-160, and 261-268 ofthe official transcript be placed under seal and not be dis-closed to any person other than the parties herein, theirattorneys, or the Board or its agents and representa-tives. I tIT IS FURTHER ORDERED that the complaint in Case39-CA-96 be, and the same hereby is, dismissed insofaras it alleges violations of the Act not specifically foundherein.Order of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."II During the course of the hearing, Respondent contended that cer-tain testimony ought to be shielded from public disclosure because theinformation related to security procedures might be taken advantage ofby those persons so inclined. I granted the motion. However, uponreview of the actual testimony thereafter given, I am inclined to believethat much, but not all, of the testimony was not nearly as dangerous asRespondent suggested. Nonetheless, in fairness to Respondent, and inorder to avoid any possible prejudice, I have continued my prior order,pending action thereon by the Board.14